IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RICKY TEJADA,                            : No. 123 MM 2014
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
ALBERT V.F. NELTHROPP, ERIK J.           :
CONRAD AND ROBERT LONG,                  :
ATTORNEYS AT LAW,                        :
                                         :
                   Respondents           :


                                      ORDER


PER CURIAM
      AND NOW, this 24th day of September, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.